                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          EASTERN DIVISION
                          No . 4 : 12 - CR - 58 - 2H
                          No . 4 : 16 - CV - 92 -H

JULIUS DESHAWN HOBBS ,
     Petitioner ,
                                                               ORDER
       v.

UNITED STATES OF AMERICA ,
     Resp o ndent.




       This matter is before the court on petitioner ' s motion to

vacate under 28 U. S . C . § 2255 ,      [DE #107] , and motion for extension

o f time to file supplemental briefing ,            [DE #138] .

                                   BACKGROUND

       On August 13 , 2012 , pursuant to a signed Memorandum of Plea

Agreement , petitioner pled guilty to robbery of a business engaged

in interstate commerce , and aiding and abetting ,                in violation of

18 U. S . C . §§ 1951 and 2    (Counts Nine ,       Eleven ,   and Thirteen)    and

use of a firearm during and in relation to a crime of violence ,

and aiding and abetting , in violation of 18 U. S . C. §§ 924(c)                and

2 (Count Ten) .    Petitioner was sentenced by this court to a total

term   of   imprisonment      of   132     months    on   December     12 ,   2012 .

Petitioner did not appeal .
        On June 6 , 2016 , petitioner filed the instant motion to vacate

pursuant to 28 U. S . C .          § 2255 ,       [DE #107] ,            arguing that Hobbs Act

Robbery , in violation of 18 U. S . C . § 1951 , no longer qua l ifies as

a crime of violence to support his conviction under 18 U. S . C .                                            §

924 (c)    in   light      of    the    Supreme         Court ' s       decision           in   Johnson    v.

United States , 135 S . Ct . 2551                 (2015) . 1

                                       COURT'S DISCUSSION

        The Supreme Court recently invalidated the residual clause of

the crime o f violence definition under 18 U. S . C .                                  §   924(c)(3)(B) .

United States         v.    Davis ,      139   S.       Ct .    2319 ,    2323 - 24         (2019) .      The

precise question remaining before the court is whether Hobbs Act

Robbery is a crime of violence under the force clause of 18 U. S . C .

§   924 (c) (3) (A)         The    Fourth        Circuit          has    recently           decided      this

issue .    United States v . Mathis , 932 F . 3d 242 , 266 (4th Cir . 2019)

(" Accordingly ,      we conclude that Hobbs Act                          robbery constitutes a

crime     of    violence        under    the     force         clause        of    Section       924 (c) . " )

(citing United States v . Garcia - Ortiz , 904 F . 3d 102 , 109 (1st Cir .

2018) ;    United States          v.    Hill ,      890        F . 3d 51 ,        60   (2d Cir .       2018) ;




1 In the Johnson decision , the Supreme Court of the United States invalidated
the residual clause found in 18 U. S.C . § 924(e) (2) (B) (ii)         ( " Armed Career
Criminal Act " or " ACCA " ) .   Johnson , 135 S . Ct . at 2557 . In Welch v . United
States , 136 S . Ct . 1257 , 1265 (2016) , the Supreme Court held the rule pronounced
in Johnson is retroactively applicable on collateral review .         The court notes
petitioner timely filed his motion to vacate within one year of Johnson .            28
U. S . C . § 2255(f) (3) . However , Johnson does not afford relief to petitioner as
he was not sentenced under the ACCA .



                                                    2
United States v . Rivera , 847 F . 3d 847 , 849 (7th Cir . 2017) ; In re

Fleur , 824 F . 3d 1337 , 1340 - 41       (11th Cir . 2016)) .

        Therefore , in light of Mathis , defendant ' s claim is without

merit .

                                       CONCLUSION

        For the foregoing reasons , petitioner ' s motion ,                  [ DE #107] , is

DENIED.          Petitioner ' s motion to extend time to file supplemental

briefing ,        [DE #138] , is DENIED AS MOOT .           The clerk is directed to

close this case .

        A certificate         of   appealability      shall     not    issue      absent   "a

substantial showing of the denial of a constitutional right ."                             28

U. S . C .   §   2253(c) (2) .     A petitioner      satisfies        this    standard by

demonstrating          that      reasonable       jurists     would        find     that   an

assessment of the constitutiona l claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable .         Miller-El v . Cockrell ,        537 U. S.      322 ,   336-38    (2003) ;

Slack v . McDaniel, 529 U. S . 473 , 484 (2000) ; Rose v . Lee , 252 F . 3d

676 , 683 (4th Cir . 2001).          A reasonable jurist would not find this

court ' s        dismissal    of ' Petitioner ' s     §     2255    Motion        debatable .

Therefore , a Certificate of Appealability is DENIED.

        This / 2.-) day of September 2 1 .



                                                                   District Judge
At Greenville , NC
#35

                                              3
